      Case 6:20-cv-01177-KHV-JPO Document 236 Filed 03/26/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CAROLYN M. KIEFFABER,                       )
                                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1177-KHV
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON,                          )
                                            )
                                            )
                         Defendants.        )
____________________________________________)

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Defendants’ Motion In Limine No. 1 To Exclude

Post-Implant Company Documents (Exhibit A, Attachment 1 to Defendants’ Omnibus Motions In

Limine (Doc. #206)) filed March 8, 2021.1

       Defendants seek to exclude “a significant number” of approximately 1,000 exhibits which

they generically describe as “Ethicon company documents that were not authored until after the

date of Mrs. Kieffaber’s implantation surgery.” Defendants seek a general ruling that post-implant

documents are inadmissible because (1) such evidence has no bearing on the issues in this case,

particularly whether the Prolift was defective at the time it left Ethicon’s control; and (2) any

arguable probative value of this evidence is outweighed by its prejudicial effect.




       1
                To expedite a ruling on this motion, the Court is communicating the reasons for its
decision without attempting to draft a legal treatise or cite relevant case law. The law in this area
is clear and the Court has taken into account the authorities which are cited in the parties’ briefs,
along with other authorities. If necessary for future proceedings, the Court may supplement this
order with additional findings of fact or legal citations.
      Case 6:20-cv-01177-KHV-JPO Document 236 Filed 03/26/21 Page 2 of 2




       Neither argument is persuasive.       The date of authorship is not a bright line which

categorically separates relevant from irrelevant evidence, and post-implant documents are not

inherently too confusing for the jury or wasteful of trial resources. Defendants’ motion is therefore

overruled.

       The parties should not read into this ruling any implication that the Court endorses

plaintiff’s argument that post-implant documents are relevant because Minnesota law recognizes

a post-sale duty to warn. That theory of liability does not appear in the Pretrial Order (Doc. #170)

filed January 20, 2021. Furthermore, the Court cannot discern what post-implant warnings could

have mitigated the alleged injury or damages in this case.

       IT IS THEREFORE ORDERED that Defendants’ Motion In Limine No. 1 To Exclude

Post-Implant Company Documents (Exhibit A, Attachment 1 to Defendants’ Omnibus Motions In

Limine (Doc. #206)) filed March 8, 2021 be and hereby is OVERRULED.

       Dated this 26th day of March, 2021 at Kansas City, Kansas.

                                              s/ Kathryn H. Vratil
                                              KATHRYN H. VRATIL
                                              United States District Judge




                                                 -2-
